—Orders, Supreme Court, New York County (Edward J. Greenfield, J.), two of which were entered on or about April 5, 1993 and the other on April 27, 1993, which, inter alia, denied plaintiff’s motion to "affirm [his] entitled award handed down by the American Arbitration Association”, unanimously affirmed, with costs.
The motions submitted by plaintiff in the IAS Court were in violation of that court’s injunction and plainly lacked merit. This Court (160 AD2d 240, appeal dismissed 76 NY2d 845, lv denied 76 NY2d 711) has affirmed Justice Greenfield’s dismissal of the complaint on the grounds, inter alia, that plaintiff is equitably estopped from asserting the causes of action by a prior arbitration award, which was in "full settlement of all claims and counterclaims submitted” by the parties. This Court also noted that "under the circumstances herein it was a proper exercise of discretion for the IAS court to enjoin the pro se plaintiff from pursuing additional litigation against defendants and related parties in the absence of judicial approval” (supra, at 242).
In moving for leave to serve an amended complaint and for an order directing payment of the arbitration award, plaintiff *412failed to obtain the prior permission of the IAS Court. In any event, the IAS Court properly found that the motions were a frivolous attempt to relitigate issues that have been dismissed. Concur—Murphy, P. J., Sullivan, Rosenberger and Ross, JJ.